Motion to dismiss appeal from order entered on January 25, 1961 denied and on the court’s own motion leave to appeal as a poor person is granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney, Bronx County, and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record with this court. Anthony F. Marra, Esq., of 100 Centre St., New York, N. Y. is assigned as counsel for the appellant for the purposes of the appeal. Motion to dismiss appeal from order entered on August 25, 1961 granted. Motion to dismiss appeal from order entered on December 21, 1960 granted. Concur — Breitel, J. P., Yalente, Stevens, Eager and Steuer, JJ.